internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 7-plr-107002-99 date date legend grantor son daughter beneficiary beneficiary trustee trustee trustee trust court state date date date a dear this is in response to a letter of submitted on behalf of trustee trustee seeks rulings that the trust is exempt from the generation- skipping transfer gst tax and that certain proposed modifications to the trustee succession provisions of the trust will not result in the imposition of the gst tax on distributions from such trust to skip persons grantor irrevocably established trust on date article dollar_figure of the trust provides that the trustee shall hold manage invest and reinvest the trust estate collect the income therefrom and from time to time pay all none or such part of the net_income of the trust as the trustee may in his discretion determine among the members living at the time of distribution of a class composed of daughter and daughter’s issue in such amounts interests and proportions as the trustee may determine article dollar_figure of the trust provides that the trust shall terminate if it has not previously terminated twenty-one years after the death of the survivor of daughter and the issue of daughter living at the date of this instrument upon such termination the entire trust property shall be distributed to the then living issue of daughter or if there shall be none to the then living issue of grantor or if there shall be none one-half of such property shall be distributed to the beneficiary to be used exclusively for educational_purposes by providing student scholarships from income and student loans from principal and the remaining one half of such property shall be distributed to beneficiary for its general purposes if upon termination of the trust the foregoing charitable transfers shall take effect and if either of the foregoing organizations is not then in existence or if there is any doubt as to such organizations’s correct identity the distribution of such organization’s share of the trust estate shall be made to such educational or charitable entity as the trustee shall determine to be most similar to the organization which grantor has attempted to designate article dollar_figure of the trust provides that in addition to the powers set forth in other parts of this instrument the trustee shall have the following powers with respect to any trust created by this instrument a power to determine the amounts of income distributable from time to time to each of the members of the class to whom income is distributable including power to make unequal distributions and power to withhold all income from one or more or all of the members of the class b power to accumulate all income which it may determine not to distribute all accumulations may be added at such time as the trustee shall determine to the principal of the trust or held by the trustee as undistributed_income c power from time to time to distribute all or any part of the principal to and among those persons receiving or eligible in the discretion of the trustee to receive distributions of income in such shares and amounts as the trustee may determine including power to make unequal distributions and power to withhold all distributions of principal from one or more members of the class such powers are exercisable in the discretion of the trustees and no beneficiary shall have any right or power to enforce or object to any reasonable exercise of such powers article dollar_figure of the trust provides that notwithstanding any other provision of this instrument if at any time there shall be acting as trustee any person who is also a beneficiary of a_trust established hereby such person shall not in the exercise of his discretionary power to distributed income and principal distribute to himself accumulated income or principal of such trust in excess of that which is necessary for his health education support and maintenance for the purpose of this limitation distributions necessary for health shall include distributions to pay medical dental hospital nursing and invalidism expenses distributions necessary for education shall include distributions to pay the expenses of private_schools and colleges and professional and postgraduate education and the terms support and maintenance shall not be limited to the bare necessities of life but shall mean support and maintenance in reasonable comfort and in his accustomed manner of living article dollar_figure of the trust provides that any trustee hereunder who is under a legal_obligation to support any beneficiary hereunder shall under no circumstances be entitled to exercise his discretionary power to distribute income and principal to such beneficiary in such a way as to discharge such obligation of support the grantor named son as the trustee of the trust article dollar_figure of the trust provides that if son shall resign or for any other reason cease to act as the trustee trustee shall become the trustee if trustee shall refuse or for any reason be unable to act as the trustee or after accepting the trusteeship shall resign or for any other reason cease to act as the trustee trustee shall become the trustee article dollar_figure of the trust provides that any corporate trustee may at any time be removed by daughter during her lifetime and after her death by all of the adult beneficiaries currently eligible to receive the income of the trust upon such removal or if at any time for any other reason there shall be no person or corporation acting as the trustee hereunder daughter if living or if not all of the adult beneficiaries currently eligible to receive the income of the trust shall have power to appoint a successor trustee which shall be any corporation authorized under the laws of any state or of the united_states to administer trusts and having a combined capital and surplus of at least dollar_figurea to be effective any such removal and any such appointment shall be by written notice signed by the person or persons exercising such power and delivered to the removed trustee if any and to the designated successor son resigned as trustee of the trust shortly after it was created trustee succeeded son as trustee and is still serving as the sole trustee of the trust on date trustee daughter and daughter’s issue individually and on behalf of their respective minor unborn and unascertained descendants as the current income beneficiaries of the trust collectively petitioners petitioned the court of state requesting that the court modify the successor trustee provisions of the trust to allow the appointment of individuals as well as corporate successor trustees in their petition petitioners requested that the successor trustee provisions of the trust be modified to a appoint trustee as sole individual successor trustee to trustee and b permit daughter if living or if not the adult income beneficiaries to remove any trustee of the trust individual or corporate other than trustee and appoint any individual or corporate successor trustees on date court granted the petitioners’ petition effective upon the petitioners’ receipt of a favorable ruling from the service which provides that the modification in successor trustee provisions contemplated by the court order will not subject any part of the trust to the federal gst tax trustee represents that no corpus has been added actually or constructively to the trust subsequent to date sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless- a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means-- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests in the trust are held by skip persons or b if-- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26 the provisions of chapter of the internal_revenue_code_of_1986 code apply to any generation-skipping_transfer as defined in sec_2611 made after date sec_26_2601-1 provides that the tax does not apply to any generation- skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 property includible in the gross_estate under sec_2038 or c property includible in the gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by sec_26 b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax a modification of a generation-skipping_trust that is otherwise exempt under sec_26_2601-1 will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust trust is a generation-skipping_trust because trust provides for distributions to persons that are two or more generations below the trustor’s generation thus unless trust is excepted from the gst tax provisions by reason of sec_26_2601-1 trust would be subject_to the gst tax we conclude that if no additions have been made to trust after date the gst tax does not apply to trust because trust was an irrevocable_trust on date within the meaning of sec_26_2601-1 in this case the proposed modification of the trust relates to the appointment of successor trustees we also conclude that based on the facts presented and the terms of the trust the proposed reformation will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
